Title: From George Washington to William Heath, 13 April 1782
From: Washington, George
To: Heath, William


                        Dear Sir

                            Head Quarters Newburgh 13th Apl 1782
                        
                        I send you inclosed a Copy of a Letter which I yesterday received from the Minister of War.
                        You will be pleased upon its Receipt to convene the principal Officers of the several Regiments, &
                            collect their Opinion how far it will be agreeable to the Army that the Commutation mentioned should take place,
                                I wish to make the Contracts as acceptable & easy to both parties as Circumstances will permit;
                            & hope, from the Characters of the Undertakers, that this Contract will be conducted in such Manner as to give
                            mutual Satisfaction.
                        The Opinion of the Officers on this Subject when collected, you will be so good as to transmit to Mr Phelps
                            at Grenville, who wishes to receive an Answer as soon as possible. With Esteem & Regard—I am D. Sir Your most
                            humble Servant
                        
                            Go: Washington
                        
                    